Citation Nr: 1122542	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  06-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1971, and from June 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the August 2005 rating decision denied only the Veteran's application to reopen a claim of service connection for PTSD.  Nevertheless, in the recent case of Clemons v. Shinseki, the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board concludes the Veteran's perfected appeal of his application to reopen a claim of service connection includes any psychiatric disability reasonably raised within the record.  

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied service connection for a panic disorder; the Veteran did not perfect an appeal of this decision in a timely manner.  

2.  Evidence submitted since the RO's April 2002 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, and therefore raises a reasonable possibility of substantiating the issue on appeal.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision denying service connection for a panic disorder is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the April 2002 rating decision is new and material, and the claim of service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks to reopen a claim of service connection for a psychiatric disability.  Service connection for a psychiatric disability has been denied by VA on several occasions, most recently in an April 2002 rating decision, which denied the Veteran service connection for a panic disorder.  The Veteran was so informed within a letter sent the same month.  Because he did not perfect an appeal of this determination, the April 2002 rating decision subsequently became final as to these issues.  38 U.S.C.A. § 7105.  

During the course of this appeal, it appears the agency of original jurisdiction reopened the Veteran's service connection claim and considered it on the merits.  Nevertheless, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO); see Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

In support of his claim, the Veteran has provided a personal statement regarding several in-service traumas, including witnessing a friend's death and a sexual assault during basic training.  He has stated that during basic training, he was approached and sexually assaulted by several fellow soldiers.  Later, a piece of equipment broke loose, falling on a fellow soldier and killing him.  Regarding the Veteran's lay hearing testimony, this evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  In the present case, these alleged stressors are not inherently incredible or implausible, and are therefore assumed credible by the Board.  

Also of record is a March 2010 VA psychiatric examination report.  This report confirms current diagnoses of panic disorder and depression, but also found the criteria to support a diagnosis of PTSD were not met.  The Veteran was noted to report a long history of panic attacks since the 1980s, along with recurrent nightmares about his friend's death in service.  

The Veteran's lay statements regarding these in-service traumas are new, in that they were not previously submitted at the time of the April 2002 rating decision. Additionally, this newly submitted evidence is not cumulative and redundant of evidence already of record, as it suggests an in-service stressor resulting in a psychiatric disorder.  No such evidence was of record at the time of the prior denial, when the RO found no competent evidence of an in-service stressor, or of onset of a psychiatric disability during military service.  This evidence is therefore new.

Next, because this evidence suggests a previously-unconsidered in-service stressor, it is material, as it bears directly and substantially upon the specific matters under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  The Veteran having submitted new and material evidence, his claim of service connection for a psychiatric disability must be reopened and considered on the merits.  


ORDER

The Veteran having submitted new and material evidence, his claim of service connection for a psychiatric disability is reopened.  


REMAND

The Veteran seeks service connection for a psychiatric disability, to include PTSD.  Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  VA treatment records, such as an October 2008 VA psychiatric examination, reflect a current diagnosis of PTSD.  

The Board also notes that effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on or after July 13, 2010.

The Veteran has reported a stressor event which allegedly occurred during military service.  He stated that in June or July 1975, he was present when a piece of construction machinery fell on his friend and fellow soldier, reportedly named "Gary Satelle," according to the Veteran, although he is unclear on the correct spelling.  This soldier subsequently died.  A March 2010 VA psychiatric examination subsequently confirmed a diagnosis of panic disorder with depression.  He also reported a long history of panic attacks since the 1980s.  The examiner noted the Veteran re-experiences his friend's death in the form of nightmares.  Review of the record does not indicate an attempt has been made to verify this event.  The Veteran has described a specific incident within a two-month time period, and stressor development is therefore warranted.  According to his service personnel records, he was a member of Company C, 43rd Engineer Battalion, at the time of this incident.  Overall, this information is sufficient to request corroboration with the U.S. Army and Joint Services Records Research Center.  Therefore, additional development is required prior to any final adjudication of this claim.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and prepare a summary of the claimed stressor involving the June or July 1975 death of a member of the Veteran's unit, Company C, 43rd Engineer Battalion.  This summary and all associated documents should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) to obtain any records which would corroborate this event.  

2.  If and only if the death of the Veteran's fellow soldier is confirmed, forward the Veteran's claims file to an appropriate medical expert for the purpose of determining the etiology of any current psychiatric disorder.  The Veteran need not be scheduled for examination unless such an examination is determined necessary by the examiner.  All pertinent symptomatology and findings should be reported in detail.  After fully reviewing the Veteran's medical history, the examiner should state any current psychiatric diagnoses warranted by the evidence of record.  For any diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disability was incurred during active military service or results from a verified traumatic event therein.  The examiner should provide a complete rationale for all conclusions reached.  If the examiner determines that the requested opinion cannot be provided without resort to speculation, then he or she must discuss why such an opinion is not possible.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


